Citation Nr: 0945183	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  03-29 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to residuals of a fracture of the right femur, 
status post intramedullary rod fixation with a two-inch 
shortness of the right leg.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a fracture of the right femur, status post 
intramedullary rod fixation with a two-inch shortness of the 
right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty until his retirement for 
years of service from June 1980 to June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In June 2008, the Veteran testified at 
a personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  The 
Veteran limited the issues for appellate review in an October 
2003 VA Form 9 and by correspondence submitted at his hearing 
in June 2008.  The Board remanded the higher rating issue on 
appeal for additional development in October 2008.  The 
issues concerning entitlement to service connection for a low 
back disorder, a right knee impairment, and a right hip scar 
were referred for action by the RO.

Upon remand, the Appeals Management Center (AMC) conducted 
additional development and granted service connection for a 
scar, as a residual of right femur surgery, in a July 2009 
rating decision.  A 10 percent disability rating was awarded 
and this matter is considered to now be fully resolved.  The 
Board notes that the specific issues of whether new and 
material evidence was received to reopen claims for 
entitlement to service connection for a low back disorder and 
a right knee impairment were not addressed in a rating 
decision.  The Board finds, however, that action as to these 
matters in the July 2009 supplemental statement of the case 
(SSOC) may be reasonably construed as adjudication and 
acceptance of appellate jurisdiction.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Percy v. Shinseki, 23 Vet. 
App. 37, 46 (2009) held that by treating the disability 
rating matter in that case as if it were part of his timely 
filed Substantive Appeal for more than five years, VA waived 
any objections it might have had to the timeliness of filing.  
The AMC specifically addressed the low back and right knee in 
denying the Veteran's appeal and the Board finds that the 
Veteran is not prejudiced by the concession of appellate 
jurisdiction over the matter addressed in this decision.  The 
Board further finds, however, that the right knee impairment 
issue is more appropriately addressed as part of the 
appellate issue for residuals of a fracture of the right 
femur.  Therefore, the issues listed on the title page of 
this decision are the only specific issues for appellate 
review.


FINDINGS OF FACT

1.  Chronic right-sided lumbar paravertebral strain was 
caused by the Veteran's service-connected right femur 
disability.

2.  The service-connected residuals of a fracture of the 
right femur, status post intramedullary rod fixation, are 
manifested by no more than impairment of the femur with 
malunion and marked knee or hip disability.


CONCLUSIONS OF LAW

1.  Chronic right-sided lumbar paravertebral strain is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009)

2.  The criteria for a disability rating in excess of 30 
percent for the residuals of a fracture of the right femur, 
status post intramedullary rod fixation, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the Veteran in letters dated in 
March 2001, November 2003, June 2007, and November 2008.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his 
underlying service connection claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in June 2007.  The notice 
requirements pertinent to the issues addressed on appeal have 
been met and all identified and authorized records relevant 
to these matters have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  
There was substantial compliance with the October 2008 Board 
remand.  Although specific range of motion studies as 
requested in the remand instructions were not reported by the 
November 2008 VA examiner, the Board finds the provided 
medical evidence is sufficient for an adequate determination.  
The examination findings sufficiently demonstrate the 
severity of right hip and right knee impairment in this case.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claims would 
not cause any prejudice to the appellant.

I.  Background

The Veteran served on active duty from June 1980 until he 
retired, based on length of service, on June 30, 2000.  
Service treatment records (STRs) show he suffered a fracture 
of the right femoral shaft in January 1997.  The injury was 
caused by a twisting movement of the right leg while playing 
basketball.  Records from the Northeast Alabama Orthopedic 
Clinic, for the period from January 1997 to July 1997, 
document surgeries to repair a fracture in January 1997 and 
March 1997 with a shortening of the right leg.  Subsequent 
records document complaints of low back, right hip, right 
thigh, and right knee pain from the time of treatment in 1997 
until retirement in February 2000.  It was noted that he had 
a 4-centimeter (cm) shortening of the right leg and a 
retirement physical examination noted that he had a 3-inch 
lift in the right shoe.  

On VA general medical examination in April 2001 the Veteran 
complained of pain in the area of the femur repair incision 
and a feeling of tightness in his right knee.  He stated he 
had pain in the right lower back and wore a built-up shoe on 
the right due to a 4-cm shortening of the right leg.  He 
reported that he had been told that his low back pain was due 
to the right leg being shorter than the left leg.  

On examination the Veteran was noted to have a full range of 
motion of the right hip.  There was a 24-inch scar laterally 
over the right hip.  The examiner noted that the right leg 
was two inches shorter than the left.  In regard to the back, 
there was forward flexion to 135 degrees without difficulty.  
The diagnoses included fracture of the right femur, treated 
surgically with shortness of the right leg by two inches, and 
right back pain due to the fractured femur and shortened leg.  

A May 2001 VA mental health examination report noted the 
Veteran complained of pain in the hips, lower back, and right 
knee, estimated as three on a ten point scale and seven if he 
was very physically active.  He said his pain prevented him 
from participating in physical activities with his children 
and from attending social events, but that he was employed 
full-time and was not prevented from working.  Tasks that 
required prolonged standing, or sitting and lifting objects 
over 40 pounds could not be performed.  He said he could not 
lift anything heavier than 40 pounds because it would cause 
back and right knee pain, that he experienced radiating back 
pain if he sat for over two hours, and that he had limited 
mobility due to his leg length discrepancy.  He stated he 
wore special orthopedic shoes and used a cane to help him 
walk.  He said he was in significant pain after work.  The 
examiner provided an Axis III diagnosis of chronic pain due 
to fracture of the femur, lower back pain, and bilateral knee 
pain.

In a February 2002 rating decision the RO granted service 
connection for residuals of a fracture of the right femur, 
status post intramedullary rod fixation with a two-inch 
shortness of the right leg.  A 30 percent disability rating 
was assigned.  

The Veteran submitted his notice of disagreement with the 
disability rating in January 2003.  He perfected his appeal 
in October 2003 and asserted that a disability rating of 60 
percent rating was warranted.  He said he was on his feet all 
day and that the disorder restricted the quality of work he 
could perform.  He said he could be a better employee and 
possibly move up to higher positions and more pay if he did 
not have this disability.  He said he could not wear a brace 
or use a cane during his job.  In correspondence dated in 
June 2005 he noted he did not have a false joint, but that he 
had retained hardware.  

VA treatment records for the period from October 2000 to 
September 2007 show that the Veteran had continual complaints 
of right leg and low back pain during that period.  He was 
also fitted with new shoes, with built-in lifts, in 2004 and 
2005.  The lifts were described as 4 cm and 1 1/4 inches, 
respectively.  An August 2005 report noted diagnoses 
including chronic leg pain because of leg shortening and 
chronic lower back pain.  

The RO denied entitlement to secondary service connection in 
October 2007.  The basis for the denial was, in essence, that 
there was no diagnosis of a chronic back, hip, or knee 
disability demonstrated by adequate pathology.  

The Veteran testified at a June 2008 hearing and noted 
continuing problems with his low back, right knee, and right 
hip scar.  In regard to his right femur impairment, he said 
he usually had to change his special shoes on a yearly basis 
and that he did not use a cane very much since he had been 
issued orthopedic shoes.  He reported he worked as an armorer 
for a federal agency approximately 12 hours a day, six days a 
week.  He said he was on his feet a lot of his time at work.  
Many of his symptoms involved problems with his low back and 
right knee.  He stated he had pain that moved up his right 
thigh.  He said his lower back pain was predominantly on his 
right side.  

VA records from September 2007 to September 2008 noted 
continued complaints of pain in the right leg and lower back.  
A July 2008 report noted diagnosis including chronic leg pain 
and chronic lower back pain.  The examiner stated the Veteran 
continued to have chronic pain to the right knee, right leg, 
and lower back because of unequal leg length.  

A November 2008 VA examination report noted the Veteran's 
history of a right leg injury in service that resulted in a 
leg length discrepancy.  The examiner stated the claims 
folder and medical records were reviewed.  It was noted that 
the Veteran was able to walk one to three miles.  An 
examination of the right lower extremity revealed no muscular 
or neurological impairment.  Motor strength was 5/5 and 
reflexes were 2/2.  The Veteran reported he had lost less 
than one week of work in the past year due to leg pain.  The 
diagnoses included chronic right-sided lumbar paravertebral 
strain.  The examiner noted that the Veteran had a well 
documented leg length difference.  He stated that, over time, 
this would cause excess strain on the affected/shorter side 
to the muscles and ligaments of the back.  The onset of back 
pain and the progression of pain were consistent with a 
correlation to the right femur condition.  It was noted there 
was no other reasonable etiology for the Veteran's back 
condition.  

The examiner also noted the Veteran complained of moderate 
right leg pain that was worse with prolonged standing or 
walking.  He denied having any flare-ups and stated that he 
always used corrective shoes for walking, that he was able to 
stand for 15-30 minutes, and that he could walk one to three 
miles.  The examiner noted there was no instability of the 
right knee or right hip.  There were right knee and hip 
symptoms including pain, stiffness, and weakness, but his 
gait was normal and there was no affect on joint motion.  An 
examination of the right knee revealed no evidence of 
crepitation, mass behind the knee, clicks or snaps, grinding, 
instability, patellar abnormality, meniscus abnormality, or 
other knee abnormality.  The right femur was shorter than the 
left by two inches.  X-ray examinations of the right hip and 
right knee revealed an intramedullary nail and two distal 
screws, but no significant degenerative changes in the 
joints.  The diagnosis for the problems of right hip and 
right knee pain was right iliotibial band syndrome.  The 
examiner noted leg length discrepancy would cause an excess 
strain on the affected/shorter side to the right iliotibial 
band and that the onset and progression of the Veteran's 
right leg pain was consistent with a correlation to his right 
femur disability.  The effects on the Veteran's activities of 
daily living were reported as mild, except for moderate 
effects with sports and exercise.

II.  Analysis
A.  Service Connection Claim

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

The law also provides that service connection may be granted 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Also, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service- 
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen.  Section 3.310(a) 
addressed whether a service connected disability was the 
cause of a secondary disability.  The Allen decision provides 
for consideration of whether a service connected disability 
aggravates a nonservice connected disability.  The change in 
regulations includes the holding from Allen in a new section, 
38 C.F.R. § 3.310(b) (2009).  

Based upon the evidence of record, the Board finds that a 
chronic right-sided lumbar paravertebral strain was caused by 
the Veteran's service-connected right femur disability.  The 
Veteran's service treatment records document complaints of 
right-sided low back pain related to his right femur injury.  
A February 2000 retirement physical examination also noted 
complaints of low back pain.  The April 2001 and November 
2008 VA examiners found low back pain and chronic right-sided 
lumbar paravertebral strain were the direct result of the 
Veteran's leg length discrepancy.  The November 2008 examiner 
also noted that a review of the claims folder revealed no 
other reasonable etiology for the present back disorder.  
Therefore, entitlement to secondary service connection for 
chronic right-sided lumbar paravertebral strain is warranted.

B.  Higher Rating Claim

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  The Court has held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Upon 
award of service connection, separate compensable evaluations 
may be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the appeal, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In this case, the Board notes that Veteran is presently in 
receipt of a 30 percent disability rating for his right femur 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2009).  The Board finds the Veteran's service-connected 
right leg disability is appropriately rated under Diagnostic 
Code 5255.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  Under the applicable criteria a 30 percent 
disability rating is assigned for malunion of the femur with 
marked knee or hip disability.  A 60 percent disability 
rating is warranted for fracture of the surgical neck of the 
femur with false joint, or fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, weightbearing preserved with aid of brace.  An 80 
percent disability rating requires evidence of a fracture of 
the shaft or anatomical neck of the femur with nonunion and 
loose motion (spiral or oblique fracture).  There is no 
evidence that the Veteran sustained a fracture of the shaft 
or surgical neck of the femur with false joint nor nonunion 
with or without loose motion.  The fracture is shown to have 
been well healed prior to retirement in June 2000.  The 
persuasive evidence demonstrates no more than moderate pain 
in the right hip and right knee due to right iliotibial band 
syndrome.  Therefore, the Board finds the Veteran's service-
connected residuals of a fracture of the right femur, status 
post intramedullary rod fixation, are manifested by no more 
than impairment of the femur with malunion and marked knee or 
hip disability.

The Board further finds that there is no probative evidence 
of hip or knee ankylosis, flail joint, thigh limitation of 
extension, flexion, abduction, or adduction to a compensable 
degree, knee subluxation or lateral instability, nor knee 
limitation of extension or flexion to a compensable degree at 
any time during the pendency of the claim.  The Veteran had a 
full range of motion at the time of his VA examination in 
April 2001 and the November 2008 VA examiner noted that there 
was no affect on joint motion.  

When an evaluation of a disability is based on limitation of 
motion, to include arthritis, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the Veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2009).  See DeLuca v. Brown, 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
VA regulations, however, require that a finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40 (2009); see 
also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  If the 
Veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  

The evidence shows that X-ray examinations of the right hip 
and right knee in November 2008 revealed no significant 
degenerative changes in the hip or knee joints.  Although the 
Veteran has a two inch shortening of his right leg due to the 
service-connected disability, the evidence demonstrates that 
he walks with a normal gait when wearing orthopedic shoes.  
It was further noted that the effects on the Veteran's 
activities of daily living were mild, except for moderate 
effects with sports and exercise.  There is no objective 
evidence of an additional disability in this case for which a 
higher or separate rating may be assigned.

The Board notes that under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5275, a 40 percent rating is 
warranted for leg shortening of 3 to 3 1/2-inches or 7.6 cm 
to 8.9-cm.  Thus, the Veteran does not satisfy the criteria 
for a higher rating under these criteria.  A note following 
Diagnostic Code 5275 also provides that a rating under that 
diagnostic code is not to be combined with other ratings for 
fracture or faulty union in the same extremity.  For all the 
foregoing reasons, the Board finds that entitlement to a 
rating in excess of 30 is not warranted.  The preponderance 
of the evidence is against the Veteran's claim.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  Although the Veteran has retained full-
time employment since his retirement, he presented evidence 
expressing his belief that his right femur disability 
prevents him from being more successful at his employment.  
The overall evidence of record, however, does not demonstrate 
that his disability is unique such that his symptoms are not 
adequately addressed by the rating criteria.  There is no 
evidence of frequent hospitalization or marked interference 
with employment.  Nor has the Veteran provided probative 
evidence of his having missed significant periods of time 
from work.  The schedular rating is adequate for the severity 
of the impairment described, including time off work taken 
due to the disorder.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. 
Peake, 22 Vet. App 111, 115-16 (2008); aff'd, 572 F.3d 1366 
(Fed. Cir. 2009); see also Bagwell v. Brown, 9 Vet. App. 237 
(1996).


ORDER

Entitlement to service connection for a low back disorder is 
allowed.

Entitlement to a disability rating in excess of 30 percent 
for the residuals of a fracture of the right femur, status 
post intramedullary rod fixation with a two-inch shortness of 
the right leg, is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


